MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                          Nov 08 2018, 7:44 am

regarded as precedent or cited before any                                           CLERK
court except for the purpose of establishing                                    Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Donald J. Frew                                              Curtis T. Hill, Jr.
Fort Wayne, Indiana                                         Attorney General of Indiana
                                                            Robert J. Henke
                                                            Patricia C. McMath
                                                            Deputy Attorneys General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                            November 8, 2018
of the Parent-Child Relationship                            Court of Appeals Case No.
of J.W., Mother, and T.W. and                               18A-JT-981
L.W., Minor Children:1                                      Appeal from the
J.W.,                                                       Allen Superior Court
                                                            The Honorable
Appellant-Respondent,
                                                            Charles F. Pratt, Judge




1
  The Indiana Department of Child Services filed a petition to terminate Mother’s parental rights to each of
her four children—I.W. (Cause No. 02D08-1701-JT-17); G.W. (Cause No. 02D08-1701-JT-18); T.W. (Cause
No. 02D08-1701-JT-19); and L.W. (Cause No. 02D08-1701-JT-20). The juvenile court heard all four cases
simultaneously and terminated Mother’s rights to her daughters, T.W. and L.W., but declined to terminate
Mother’s rights to her sons, I.W. and G.W. Accordingly, Mother does not appeal the part of the juvenile
court’s order pertaining to I.W. and G.W.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018                         Page 1 of 22
               v.                                                  Trial Court Cause Nos..
                                                                   02D08-1701-JT-19
                                                                   02D08-1701-JT-20
      Indiana Department of Child
      Services,
      Appellee-Petitioner.




      Kirsch, Judge.


[1]   J.W. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her minor daughters, T.W. and L.W.2 Following various hearings, the

      juvenile court terminated Mother’s parental rights to her daughters but did not

      terminate her parental rights to her two minor sons, I.W. and G.W. This case

      presents a most unusual circumstance, albeit not without precedent,3 where, in

      the same proceeding, the juvenile court terminated a mother’s rights to some

      but not all of her children. Mother raises the following restated issue for our

      review: whether the juvenile court’s order terminating her parental rights to just

      two of her four children was clearly erroneous because it was not supported by




      2
       The juvenile court’s order is dated March 16, 2016; however, the CCS for T.W. and L.W. includes the
      correct date of March 16, 2018. Appellant’s App. Vol. II at 2, 11, 28.
      3
        See In re I.A., 903 N.E.2d 146 (Ind. Ct. App. 2009) (affirming juvenile court’s termination of mother’s
      parental rights to one of her five children in the same proceeding during which the juvenile court did not
      terminate the mother’s parental rights to her remaining four children).

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018                   Page 2 of 22
      sufficient evidence that the termination was in the best interests of her

      daughters.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother has two biological sons, I.W., born June 6, 2008, and G.W., born May

      18, 2009 (together, “Sons”), and two biological daughters, T.W., born May 6,

      2011, and L.W., born March 2, 2012 (together, “Daughters”) (collectively,

      “Children”). The Indiana Department of Child Services (“DCS”) became

      involved with Mother in January 2014 when L.W. almost drowned in the

      family’s bathtub while Sons were giving her a bath. At that time, Mother lived

      with Children and T.E.W. (“Father”), her then-husband and Children’s

      biological father, in their home in New Haven, Allen County.4 Mother, who

      worked the third shift, returned home from work one morning and, believing

      that Father had taken Children to the babysitter, she fell asleep around 9:00

      a.m., leaving Children unsupervised. Later, I.W. woke up Mother saying that

      G.W. had L.W. in the bathtub, and that she was going to die. In the bathroom,

      Mother found L.W. on her back, purple in color, and cold to the touch;

      fortunately, L.W. survived.




      4
        T.E.W., the father of the four siblings, signed a “Voluntary Relinquishment of Parental Rights” for each
      child on September 27, 2017, and he does not take part in this appeal. Respondent’s Exs. A, B, C, and D.
      Accordingly, we include facts about Father only as they are relevant to the termination of Mother’s parental
      rights.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018                  Page 3 of 22
[4]   DCS filed a petition claiming that each child was a Child in Need of Services

      (“CHINS”). On January 14, 2014, a preliminary inquiry on the CHINS

      allegations was held. Children were adjudicated CHINS and placed in

      relative care. A dispositional order, including a “20-point Parent

      Participation Plan,” was entered on February 11, 2014. Appellant’s Br. at 7.

      The participation plan required Mother to abide by the standard nine

      participation plan requirements, i.e.: (1) refrain from criminal activity; (2)

      maintain clean, safe, appropriate, and sustainable housing; (3) notify DCS

      within forty-eight hours of changes in household composition, housing, and

      employment; (4) cooperate with caseworkers, the court-appointed special

      advocate (“CASA”), and the guardian ad litem (“GAL”); (5) attend case

      conferences as directed, maintain contact, and accept announced and

      unannounced home visits by caseworkers and the GAL; (6) provide

      caseworkers with accurate information regarding paternity, finances, insurance,

      and family history; (7) provide caseworkers and the GAL with signed and

      current consents of release and exchange of information; (8) provide each child

      with clean, appropriate clothing; and (9) cooperate with rules of each child’s

      placement. Appellant’s App. Vol. II at 24. Mother was also required to: submit

      to and follow directions of a “Diagnostic evaluation”; obtain and keep

      employment; enroll in home-based services; visit Children; refrain from

      smoking in the presence of Children; participate in family therapy; follow

      recommendations of the Three Wishes program for G.W.; and follow

      recommendations of the First Steps developmental program for Daughters. Id.

      Through her participation, Mother earned unsupervised visits with Children.
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 4 of 22
[5]   At some point during the case, Mother was fired from her job when she arrived

      at work drunk. In December 2015, a second incident occurred when, during an

      unsupervised visit with Mother, L.W. spilled hot cocoa on herself; the cocoa

      ran down L.W.’s leg and into her boot, resulting in a burn. Tr. Vol. 2 at 41-42.

      Mother took L.W. to the emergency room. Id. L.W. made a full recovery;

      however, this incident resulted in Mother being returned to supervised visitation

      with Children. Id.


[6]   A permanency hearing was held on February 23, 2017, and the juvenile court

      adopted a plan for the termination of parental rights for each child. Children

      continued in licensed foster care, with Daughters together in the home of

      Stephanie Long (“Long”) and Sons together in a separate home. Id. Hearings

      on the termination of parental rights were conducted in 2017 on August 7, 8,

      14, and 29, and December 4 and 6. Id. at 2-3, 11-12. During the hearings, the

      transcription of which consisted of more than 550 pages, the juvenile court

      heard testimony from, among others, Mother; Father; Rachel Morrison with

      Children First Center; Kimberly Griffith with Functional Oral Motor and

      Feeding Concepts; Daughters’ foster mother Stephanie Long; Sons’ foster

      mother Tyra Watson; CASA volunteer Jo Willer; Rachel Schwieterman,5 who

      oversaw Children’s supervised visitation for DCS; Teresa Jones, an employee

      with Charis House at the Rescue Mission; Denise Wells, a licensed social




      5
       While the transcript also includes the spelling “Schweiterman,” Tr. Vol. 4 at 26, 61, the correct spelling is
      “Schwieterman.” Tr. Vol. 2 at 210.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018                     Page 5 of 22
      worker for Northeastern Center; Stephanie Adams, a DCS team leader at

      Northeastern Center; Laura Swanson (“Swanson”), a therapist at Park Center

      who worked with G.W.; Julia McIntosh (“CASA McIntosh”), Director of the

      Allen County CASA; Marla Souder (“Dr. Souder”), clinical psychologist with

      ICAN and Payton Place; and Jenelle Vanderpool (“FCM Vanderpool”), family

      case manager for DCS.


[7]   Regarding special needs, Dr. Souder testified that I.W. has been diagnosed

      with: Schizoaffective Disorder; Attention Deficit/Hyperactivity Disorder

      (“ADHD”); Obsessive Compulsive Disorder (“OCD”); Sensory Integration

      Disorder; and Posttraumatic Stress Disorder (“PTSD”). Tr. Vol. 3 at 222; State’s

      Ex. 20 at 16. Dr. Souder and Swanson testified that I.W.’s behavior reflects a

      departure from reality; he sometimes barks like a dog when he is anxious or

      uncomfortable. Tr. Vol. 3 at 95, 222. Regarding G.W., Dr. Souder testified that

      he suffers from ADHD, OCD, Sensory Integration Disorder, and PTSD. State’s

      Ex. 19 at 13; Tr. Vol. 3 at 232-33. Swanson testified that G.W. has Generalized

      Anxiety Disorder and “Disruptive Behavior Disorder NOS.” Tr. Vol. 3 at 80.

      T.W. has vision problems and needs glasses, she suffers from “geographical

      tongue,”6 and has Attention Deficit symptoms, which interfere with her ability

      to concentrate. Tr. Vol. 2 at 29. L.W. has scoliosis and must wear braces on

      her legs to walk and attend physical therapy. Michelle Berry, an occupational



      6
       Mother described that with “geographical tongue,” T.W. has “white spots that move around in her mouth
      and anything citrusy burns it so like she will tell you she cannot have pineapple because it catches her mouth
      on fire.” Tr. Vol. 2 at 28. Mother explained that this condition affects T.W.’s eating. Id.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018                   Page 6 of 22
      therapist, testified that L.W. “looks like to me that she’s got symptoms, um,

      Fetal Alcohol Syndrome. . . . [S]he has difficulty staying on task. She has

      difficulty problem solving. She has poor carryover from week to week with

      different things.” Id. at 78. Berry testified that L.W. trips and falls, and in the

      beginning, she would walk into the walls. Id. “I give them a task and they

      carry it through and she cannot. You have to que her up on a task to complete.

      Her – she just has a variety of challenges.” Id.


[8]   Swanson testified that “[G.W.] has affection towards [I.W.] and can also be

      frustrated by I think normal sibling differences that come up. [I.W.] is more

      indifferent to [G.W.] but does verbalize loving his brother.” Tr. Vol. 3 at 93.

      Swanson also testified that G.W. loves his parents and talked about “wanting to

      see his mom” and “be able to live with her.” Id. at 84. Regarding T.W.,

      Mother testified that “lately she’s been basically telling me that she hates me,

      that she doesn’t love me.” Tr. Vol. 2 at 29. Foster mother Long testified that

      she takes Daughters to about six appointments a month for issues of mental

      health and occupational therapy. Id. at 105-06. Long also testified that she has

      a good relationship with Daughters and is interested in adopting them. Id. at

      111. During the more than three years that Children were out of Mother’s care,

      both Sons lived together in a separate home from Daughters, who also lived

      together. Tr. Vol. 2 at 171-72. CASA McIntosh testified that it was in the best

      interest for Mother’s rights to be terminated as to Children. CASA McIntosh

      also testified that the case has been open since 2014, and Children have needs

      and require supervision. Tr. Vol. 3 at 149-50.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 7 of 22
[9]   On March 16, 2018, the juvenile court entered its order and made the following

      findings, none of which Mother challenges on appeal:


              8. In the present underlying CHINS cases, the [C]hildren have
              been placed outside the care of the [M]other for a period of more
              than six (6) months since the entry of the Dispositional Decree.
              The two brothers have lived separately from their sisters since
              2014.


              9. Early in the case the Mother [voluntarily] entered into a
              residential treatment program through the Charis House. She
              did not complete the program because, as she testified, she did
              not believe in God and [did] not feel that the Charis House was a
              “good fit” for her.


              10. From the testimony of Teresa Jones of the Charis House, the
              Court finds that the [M]other resided in the residential program
              from April 22, 2015 until February 3, 2016. A goal of
              reunification was established. Therapies to address alcohol
              dependency, sexual addictions, and the impact of the [M]other’s
              childhood were recommended. The Court finds from Ms.
              Jones[’s] testimony that the Mother voluntarily chose to leave the
              Charis House Program because she was asked to participate in
              therapies designed to address her sexual addiction and past
              trauma (fears).


              11. The Mother testified that on August 7, 2017[,] she had
              completed nine parenting classes at Children’s First Care in
              Auburn, Indiana. From the testimony of Rachel Morrison of the
              Children’s First Center, the Court finds that the Mother
              completed the ten-week parenting program on June 16, 2016.
              However, the counseling services recommended additional
              services for the Mother. The Mother’s evaluation scoring
              declined after the course completion, a circumstance only seen
              one other time by the therapist.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 8 of 22
        12. The Mother also testified that she had completed drug
        counseling but was still in individual therapy.


        13. Beginning on May 28, 2016, the Mother participated in
        individual therapy. From the testimony of therapist Denise
        Wells the Court finds that the Mother participated in weekly
        sessions for about six to seven months. She now attends on an
        every-other week basis. Issues of trauma are explored in therapy.
        The therapist believes that the Mother has an understanding of
        the trauma issues. She believes that the Mother will require
        additional support to aid in the transition should the children be
        returned to her care. As of August 8, 2017, the therapist found
        no reason to withhold reunification of the children with their
        mother. However, if reunited, the [M]other would benefit from
        and need home based services.


        14. The Mother testified that she completed a violence abatement
        program. From the testimony of Stephanie Adams, a therapist
        with the Northeastern Center, the Court finds that additional
        services were not needed for the [M]other. The Mother has
        completed anger management therapy.


        15. The Mother continues to visit[] the children under the
        supervision of SCAN, a local agency contracted by the [DCS] for
        that service. From the testimony of Rachel Schwieterman of
        SCAN, the court finds that she has supervised the Mother’s visits
        since September 19, 2016. The Mother demonstrates appropriate
        discipline methods and applies the “123 Magic” technique. Ms.
        Schwieterman reserved judgment on the expansion of the
        Mother’s visits until such time as she could observe the
        [M]other’s interaction with them in a less structured
        environment. She communicates appropriately with the
        [C]hildren. The [C]hildren love her.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 9 of 22
        16. The Mother is employed and works third shift. She has
        transportation and has a home.


        17. The children each have special needs.


        18. From the testimony of licensed clinical psychologist Marla
        Souder the Court finds that the child, [G.W.], carries a diagnosis
        of Attention Deficit Hyperactivity Disorder, Obsessive
        Compulsive Disorder, sensory degeneration and post-traumatic
        stress disorder. That said, [G.W.] has a lot of positive strengths.
        The child, [I.W.], has low muscle tone and is within the low-level
        autism spectrum that includes a sensory integration disorder. He
        exhibits a schizoaffective disorder that manifests with behaviors
        that depart from reality, including barking like dog. He requires
        therapy, school supports, and serious stability. He needs a safe
        space that limits exposure to trauma.


        19. Speech pathologist and feeding therapist Kimberly Griffith
        has provided treatment for the [C]hildren. From her testimony
        the court finds that [I.W.] has made significant improvement.
        [G.W.] is also ready for discharge. [T.W.] and [L.W.] have been
        discharged successfully but have recently been referred for
        therapy to address emotional issues.


        20. Park Center therapist Laura Swanson provided therapeutic
        services to [G.W.] beginning in May or June [of] 2014 to address
        anxiety and disruptive behaviors. She testified (August 2017)
        that his anxiety comes in waves and he is anxious about his
        future and permanent living situation. [G.W.] loves his parents
        and brother but is disconnected from his sisters. He wants to live
        with his [M]other. He is not able to properly interact with
        animals. [I.W.] also suffers from anxiety. He demonstrates odd
        behaviors including outbursts of growling and barking. She
        opined that reunification will come as a “shock” and transitional
        services will be required.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 10 of 22
           21. [G.W.] was in foster care with Tyra Watson from October
           2014 until July 2016. [I.W.] was in her care from July 2015 until
           July 2016. They were returned to her care in July 2017. When
           first in her care [G.W.] struggled academically. [I.W.] did not
           start therapy until after his placement. She believes that both
           children lie. The boys get along well together. She has observed
           that the [M]other has been appropriate with the children.


           22. Since 2014, foster parent Stephanie Long, has cared for the
           daughters, [L.W.] and [T.W.]. When first in her care [L.W.]
           could barely walk. She has had to have braces on her feet. The
           girls would hoard food. They receive occupational therapy and
           have made improvements.


           23. The two daughters are in therapy with Three Wishes once a
           week, individual therapy at Park [C]enter once a week, and
           occupational therapy twice a week. [L.W.] needs to be seen at
           Riley Children Hospital to address her scoliosis. [T.W.] has
           expressed to her foster mother that she wants to remain with her.


           24. Should parental rights be terminated, [DCS] has an
           appropriate plan for two of the children, that being adoption.
           Foster parent Stephanie Long has expressed an interest to adopt
           the two daughters. No adoptive home has yet been located for
           the boys.


           25. From the testimony of Janelle Vanderpool,7 the [DCS]’s case
           manager, the Court finds that the Mother has become more self-
           aware and has made progress. However, the case manager
           believes the Mother requires additional services before




7
    In the record before us, FCM Vanderpool’s name is also spelled, “Jenelle.” Tr. Vol. 3 at 244.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018                     Page 11 of 22
                  reunification can be achieved and asserts that the Mother has
                  progressed as far as her cognitive abilities will allow.


                  26. The Court finds from the children’s Court Appointed Special
                  Advocate volunteer, Jo [W]iller,8 that [T.W.] and [L.W.] have
                  improved since being in foster care. She asserts that the [M]other
                  is able to meet the [C]hildren’s needs in a structured
                  environment. She observed the [M]other applying ‘canned’
                  responses for discipline that were lacking a nurturing component.
                  Particularly the nurturance was absence [sic] with regard to
                  [T.W.] The CASA Staff representative, Julia McIntosh[,]
                  testified that there has been provision of extensive services over a
                  long period of time and the Mother has not yet demonstrated a
                  full range of benefits sufficient to meet the level of need required
                  for the [C]hildren. Thus, CASA has concluded that the
                  [C]hildren’s. best interests are served by the termination of
                  parental rights.


       Appellant’s App. Vol. II at 24-26.


[10]   Based on the above findings, the juvenile court terminated Mother’s parental

       rights to Daughters but not to Sons. The juvenile court reasoned:


                  1. For parental rights to be involuntarily terminated the [S]tate
                  must prove by the clear [sic] and convincing evidence that the
                  children have been removed from the parent for at least six (6)
                  months under a dispositional decree . . . . In the present case the
                  children have been placed outside the care of [Mother] under a
                  Dispositional Decree for more than six (6) months prior to the
                  filing of the petition to terminate parental rights.




       8
           The juvenile court used the name Jo “Miller”; however, the CASA’s name is Jo “Willer.” Tr. Vol. 2 at 144.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018                 Page 12 of 22
        2. . . . . By the clear and convincing evidence, the court
        determines that there is a reasonable probability that reasons that
        brought about the children’s placement outside the home will not
        be remedied for the two daughters [T.W. and L.W.]. In this
        present case, the children have significant chronic conditions that
        require on-going services. The immediate reunification of four
        such children into the care of a mother, who has not yet
        demonstrated an ability to meet such needs outside of a
        professionally structured environment, cannot safely be
        accomplished. The two younger daughters are bonded to their
        foster mother where they have prospered. The elder boys are not
        significantly bonded to their sisters but love and desire
        reunification with [Mother]. Because of the [M]other’s
        limitations (see the testimony of the CASA volunteer, the foster
        mother, and Denise Wells’ testimony), the Mother is not likely to
        gain the ability to meet the extraordinary therapeutic and
        treatment schedule required for the four children, meet their
        individual behavioral and emotional demands, and maintain a
        household.


        3. . . . . In this case the [CASA] has concluded that termination
        of parental rights is in the children’s best interests. The children
        need a safe stable and nurturing home environment. If parental
        rights are terminated with regard to [T.W.] and [L.W.], they
        would be provided, through adoption, with a parent who has
        demonstrated the present ability and means to meet their special
        needs on a sustainable, permanent basis. In contrast, [I.W.] and
        [G.W.] do not have a present home in which permanency could
        be established excepting the home of their mother. The Court
        finds from the totality of the evidence that the Mother is readily
        able to meet the emotional and behavioral needs of the boys.
        Separation of the siblings, while generally not a tenable position,
        is appropriate in this case. Therapist Laura Swanson testified
        and the Court found that the boys are detached from their sisters
        but are bonded to one another. Similarly, the girls are bonded to
        each other and their foster parents. Termination of parental

Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 13 of 22
               rights with regard to [T.W.] and [L.W.] serves their best interest.
               The best interests of [G.W.] and [I.W.] are not so served.


       Appellant’s App. Vol. II at 27. Mother now appeals the termination of her

       parental rights to Daughters.


                                      Discussion and Decision
[11]   “Decisions to terminate parental rights are among the most difficult our trial

       courts are called upon to make. They are also among the most fact-sensitive—

       so we review them with great deference to the trial courts[.]” E.M. v. Ind. Dep’t

       of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014). While the Fourteenth

       Amendment to the United States Constitution protects the traditional right of a

       parent to establish a home and raise her children, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet her

       responsibility as a parent. Bester v. Lake Cty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. That is, parental rights are not absolute and must be

       subordinated to the child’s interests in determining the appropriate disposition

       of a petition to terminate the parent-child relationship. In re J.C., 994 N.E.2d
278, 283 (Ind. Ct. App. 2013). The purpose of terminating parental rights is not

       to punish the parent but to protect the child. In re T.F., 743 N.E.2d at 773.

       Termination of parental rights is proper where the child’s emotional and

       physical development is threatened. Id. The juvenile court need not wait until

       the child is irreversibly harmed such that her physical, mental, and social



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 14 of 22
       development is permanently impaired before terminating the parent-child

       relationship. Id.


[12]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       legal conclusions made by the juvenile court are not supported by its findings of

       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d
874, 879 (Ind. Ct. App. 2004).


[13]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Matter of G.M., 71 N.E.3d
898, 904-05 (Ind. Ct. App. 2017) (citing Bester, 839 N.E.2d at 147). We

       determine whether the evidence supports the findings and whether the findings

       support the judgment. Id. at 905. “‘Findings are clearly erroneous only when

       the record contains no facts to support them either directly or by inference.’”

       Id. (quoting Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996)). “If the evidence

       and inferences support the juvenile court’s decision, we must affirm.” Id.


[14]   To terminate a parent-child relationship, DCS must file a petition that alleges

       and proves:


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 15 of 22
        (A) that one (1) of the following is true:


                (i) The child has been removed from the parent for at least
                six (6) months under a dispositional decree.


                (ii) A court has entered a finding under IC 31-34-21-5.6
                that reasonable efforts for family preservation or
                reunification are not required, including a description of
                the court’s finding, the date of the finding, and the manner
                in which the finding was made.


                (iii) The child has been removed from the parent and has
                been under the supervision of a county office of family and
                children or probation department for at least fifteen (15)
                months of the most recent twenty-two (22) months,
                beginning with the date the child is removed from the
                home as a result of the child being alleged to be a child in
                need of services or a delinquent child;


        (B) that one (1) of the following is true:


                (i) There is a reasonable probability that the conditions
                that resulted in the child’s removal or the reasons for
                placement outside the home of the parents will not be
                remedied.


                (ii) There is a reasonable probability that the continuation
                of the parent-child relationship poses a threat to the well-
                being of the child.


                (iii) The child has, on two (2) separate occasions, been
                adjudicated a child in need of services;


        (C) that termination is in the best interests of the child; and
Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 16 of 22
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must provide clear and convincing proof of

       these allegations. Matter of G.M., 71 N.E.3d at 903. “Because parents have a

       constitutionally protected right to establish a home and raise their children, the

       State ‘must strictly comply with the statute terminating parental rights.’” Id.

       (quoting Platz v. Elkhart Cty. Dep’t of Pub. Welfare, 631 N.E.2d 16, 18 (Ind. Ct.

       App. 1994)).


[15]   Mother does not challenge the juvenile court’s factual findings. As such, she

       has waived any argument relating to these unchallenged findings and, therefore,

       they stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007)

       (providing that failure to challenge findings resulted in waiver of argument that

       findings were clearly erroneous), trans. denied. Likewise, Mother does not

       dispute the juvenile court’s conclusions that: (1) prior to termination,

       Daughters had been removed from Mother’s care for at least six months under

       a dispositional decree; (2) there is a reasonable probability that reasons that

       brought about Daughters’ placement outside the home will not be remedied;

       and (3) there is a satisfactory plan for the care and treatment of Daughters.

       Appellant’s App. Vol. II at 27. Instead, Mother’s sole argument is that the

       termination of Mother’s parental rights is not in Daughters’ best interests.


[16]   Mother argues that she made continuous, dedicated efforts to cooperate and

       comply with the juvenile court and DCS in order to have Daughters returned to

       her care. She notes that she “did such a good job that the court determined that
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 17 of 22
       [she] was readily able to meet the emotional and behavioral needs of the

       [Sons].” Appellant’s Br. at 13 (citing Appellant’s App. Vol. II at 27). This is why

       Mother contends she is capable of caring for Daughters. Tr. Vol. 2 at 44-45.

       Mother’s assurances notwithstanding, Mother does not dispute the juvenile

       court’s conclusion that,


               The immediate reunification of four such children into the care of
               a mother, who has not yet demonstrated an ability to meet such
               needs outside of a professionally structured environment, cannot
               safely be accomplished. [Daughters] are bonded to their foster
               mother [Long] where they have prospered. [Boys] are not
               significantly bonded to their sisters but love and desire
               reunification with [Mother]. Because of the [M]other’s
               limitations (see the testimony of the CASA volunteer, the foster
               mother, and Denise Wells’ testimony), the Mother is not likely to
               gain the ability to meet the extraordinary therapeutic and
               treatment schedule required for the four children, meet their
               individual behavioral and emotional demands, and maintain a
               household.


       Appellant’s App. Vol. II at 27.


[17]   Mother also does not challenge the juvenile court’s conclusion that Daughters

       need a safe, stable, and nurturing home environment.


               If parental rights are terminated with regard to [T.W.] and
               [L.W.], they would be provided, through adoption, with a parent
               who has demonstrated the present ability and means to meet
               their special needs on a sustainable, permanent basis. In
               contrast, [I.W.] and [G.W.] do not have a present home in which
               permanency could be established excepting the home of their
               mother. The Court finds from the totality of the evidence that
               the Mother is readily able to meet the emotional and behavioral
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 18 of 22
                needs of the boys. Separation of the siblings, while generally not
                a tenable position, is appropriate in this case. Therapist Laura
                Swanson testified and the Court found that the boys are detached
                from their sisters but are bonded to one another. Similarly, the
                girls are bonded to each other and their foster parents.
                Termination of parental rights with regard to [T.W.] and [L.W.]
                serves their best interest. The best interests of [G.W.] and [I.W.]
                are not so served.


       Appellant’s App. Vol. II at 27. Long testified that it was her desire to adopt the

       Daughters and that she had already completed all of her adoption classes to do

       so.9 Tr. Vol. 2 at 111.


[18]   Mother reiterates that the involuntary termination of parental rights is an

       extreme measure, designed to be used only as a last resort when all other

       reasonable efforts have failed. We agree. Here, the near-drowning of L.W.

       prompted DCS to remove Children from Mother’s care. Once removed, DCS

       determined that Children had special needs, which required counseling and on-

       going services. Mother cooperated with DCS, she completed parenting classes,

       and participated in, among other activities, an anger management class, an

       alcohol treatment program, individual therapy, and visitation with Children.

       However, while the juvenile court concluded that Mother had improved




       9
         Mother argues that Long had no interest in the goal of reunification for Daughters. Appellant’s Br. at 14.
       Assuming without deciding that this was true, Mother’s rights were terminated not because of Long’s
       position on reunification, but because it was determined that Daughters had been out of Mother’s care for
       more than six months, the reasons for placement outside the home of the parents will not be remedied,
       removal of Children was in their best interests, and the State had a satisfactory plan for their care and
       treatment. Ind. Code § 31-35-2-4(b)(2).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018                   Page 19 of 22
       enough to care for two children, it determined that she could not address the

       needs of and care for four special needs children. Accordingly, the juvenile

       court was faced with the difficult question of whether Mother’s inability to care

       for two of her children meant that her rights would have to be terminated as to

       all four children.


[19]   In determining what is in the best interests of a child, the juvenile court is

       required to look beyond the factors identified by DCS and consider the totality

       of the evidence. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009). In

       making this determination, the juvenile court must subordinate the interests of

       the parent to that of the child involved. Matter of G.M., 71 N.E.3d at 903. The

       court need not wait until a child is harmed irreversibly before terminating the

       parent-child relationship. In re J.S., 906 N.E.2d at 236. The recommendation

       of a DCS case manager and CASA to terminate parental rights, in addition to

       evidence the conditions resulting in removal will not be remedied, is sufficient

       to show by clear and convincing evidence that termination is in a child’s best

       interests. Id.


[20]   Mother challenges the trial court’s decision to terminate her parental rights to

       Daughters while not terminating her rights to Sons, suggesting that if the

       evidence is not sufficient to terminate as to Sons, it cannot be sufficient to

       terminate Mother’s rights as to Daughters. Noting that Sons’ and Daughters’

       situations were not the same, we disagree. Here, the trial court did not

       conclude that DCS failed to prove all the elements required to terminate

       Mother’s rights to Sons; rather, the trial court specifically found that DCS had

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 20 of 22
       not proven an adequate plan of permanency for Sons. That finding alone

       precluded termination of Mother’s parental rights to Sons because it also served

       as the basis for the juvenile court’s conclusion that termination was not in Sons’

       best interests.


[21]   While such a disposition is rare, in In re I.A., 903 N.E.2d 146 (Ind. Ct. App.

       2009), we affirmed a juvenile court’s determination to terminate a mother’s

       parental right to one of her five children, while not terminating her parental

       rights to her other four children. We found the following evidence was

       sufficient to support the trial court’s determination that termination of mother’s

       parental rights as to the one child was in child’s best interests: (1) child had

       never been in his mother’s care and he had never been with his siblings on a

       day-to-day basis; (2) child had been in the care of the same licensed foster

       parents with whom he had forged a strong bond and who were responsible for

       taking him to his doctor and therapy appointments; and mother had shown

       indifference to child since before he was even born. Like the child in I.A., T.W.

       was in Mother’s care for two and a half years, and L.W. was in Mother’s care

       for twenty-two months. At the time of the final termination hearing, Daughters

       had lived together in Long’s care for more than three years, which was at least

       half their lives. Long and Daughters were bonded, and Long provided

       Daughters with the necessary treatment for their special needs. Therapist Laura

       Swanson testified, and the Court found, that Sons are bonded to each other but

       detached from Daughters. Tr. Vol. 3 at 85. Similarly, Daughters are bonded to

       each other and their foster mother. Long expressed a desire to adopt Daughters


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 21 of 22
       and T.W. expressed a desire to remain with Long. Tr. Vol. 2 at 111, 117. The

       juvenile court recognized that “[s]eparation of the siblings, while generally not a

       tenable position, is appropriate in this case.” Appellant’s App. Vol. II at 27. It

       was not clearly erroneous for the juvenile court to determine that termination of

       Mother’s parental rights to Daughters was in their best interests.


[22]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-981 | November 8, 2018   Page 22 of 22